ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                    )
                                                )
 ECC International Constructors, LLC            )    ASBCA No. 59586
                                                )
 Under Contract No. W912ER-10-C-0054            )

 APPEARANCES FOR THE APPELLANT:                      R. Dale Holmes, Esq.
                                                     Michael H. Payne, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman PC
                                                      Philadelphia, PA

 APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Sarah L. Hinkle, Esq.
                                                     Geoffrey A. Mueller, Esq.
                                                     Matthew Tilghman, Esq.
                                                     Kathryn G. Morris, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON APPELLANT’S MOTION FOR RECONSIDERATION

        Appellant requests reconsideration of our recent decision dismissing some of its
claims in this appeal for lack of jurisdiction because, we held, although “ECCI’s claim
submission to the contracting officer sets forth a bottom-line sum certain, [it] does not set
forth sums certain for any of the discrete sub-claims that comprise that submission.”
ECC Int’l Constructors, LLC, ASBCA No. 59586, 2021 WL 2311891, at *3 (May 17,
2021). Familiarity with that decision is presumed. We have not requested a response
from the government. See John Shaw LLC d/b/a Shaw Bldg. Maint., ASBCA No. 61379,
18-1 BCA ¶ 37,026 at 180,294. A motion for reconsideration is not intended to allow a
party to reargue issues that were previously raised and decided. See Green Valley Co.,
ASBCA No. 61275, 18-1 BCA ¶ 37,044 at 180,330. Appellant’s motion, at bottom,
reargues the case it made before we issued our decision; in particular, appellant revisits
its argument regarding whether alleged sums certain are readily calculable by simple
arithmetic, which argument appellant now supports with a “Sums Certain Calculations
Spreadsheet” that it did not provide prior to our decision.
      The motion for reconsideration is denied.

      Dated: July 15, 2021



                                                  TIMOTHY P. MCILMAIL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                           I concur




 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59586, Appeal of ECC
International Constructors, LLC, rendered in conformance with the Board’s Charter.

      Dated: July 16, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2